Citation Nr: 0810607	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  03-31 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
wrist ganglion cyst.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to May 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Phoenix RO that, in part, denied a 
compensable rating for a right wrist ganglion cyst.  A 
February 2006 rating decision increased the rating to 10 
percent.  The veteran has not expressed satisfaction with 
such rating, and the matter remains on appeal.  AB v. Brown, 
6 Vet. App. 35 (1993).  In July 2006 and March 2007, the 
matter was remanded for additional development.


FINDINGS OF FACT

The veteran's right wrist ganglion cyst is manifested by 
tenderness, pain, dorsiflexion limited to no less than 45 
degrees, and plantar flexion limited to no less than 65 
degrees; ankylosis is not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for a right wrist ganglion 
cyst is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes (Codes) 5215, 5214 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  A recent Court decision held that with respect 
to an increased rating claim, VCAA notice must include with 
some specificity what evidence is needed to support the 
claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
 
July 2003, May 2006, and August 2006 letters (after the RO's 
initial adjudication of this claim) informed the veteran of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  He 
was also advised to submit relevant evidence in his 
possession, and was provided notice regarding the effective 
dates of awards (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)).  A July 2003 statement of the case (SOC) 
and July 2005, February 2006, November 2006, and September 
2007 supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claim.  While the letters did not 
provide specific notice regarding the criteria for a higher 
rating for a ganglion cyst, the veteran was not prejudiced by 
this omission and the delay in notice of other information 
because the essential fairness of the adjudication process 
was not affected.  The letters notified the veteran of 
factors considered in determining disability ratings and 
evidence that would be pertinent in establishing a rating.  
Furthermore, the veteran's representative demonstrated actual 
knowledge of the criteria for rating the veteran's disability 
as these criteria were set forth in the February 2008 brief.  
The veteran has now received all critical notice, and has had 
ample opportunity to respond and/or supplement the record 
after notice was given.  The claims were thereafter 
readjudicated.  See September 2007 SSOC.  The veteran is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier.

Regarding VA's duty to assist, the RO has obtained all 
relevant, available medical records identified by the 
veteran.  VA arranged for the veteran to be examined.  VA's 
duty to assist is met. Accordingly, the Board will address 
the merits of this claim.

II. Factual Background

On April 2003 VA examination, the veteran advised that due to 
his ganglion cyst he had pain in his right wrist, extending 
up into his arm.  Objectively, there was a 1 cm. cystic 
lesion on the right hand that was not inflamed or tender.  
There were no surgical scars.  The examiner indicated that 
the veteran did not fully cooperate with the testing.  There 
was no objective measurement of loss of function of the right 
wrist or hand.  

An April 2003 VA record notes that the veteran reported 
disabling wrist pain over the dorsal area, aggravated by 
certain positions, and that occupational therapy and wrist 
splints had helped somewhat.  He also complained of some 
shooting pain from the wrist to the shoulder.  Although the 
impression was carpal tunnel syndrome, the physician did not 
think that this was the only cause for the veteran's symptoms 
and that articular problems with the wrist and possibly the 
hand were also suspected.  

In a letter received in February 2004, a program manager at a 
VA compensated work therapy program stated the veteran missed 
several days due to hand pain and swelling.
A February 2004 statement from the veteran's daughter 
reported that he had trouble lifting items, gripping a 
steering wheel, and tying his shoes.  

May 2003 to March 2005 VA records note that the veteran had 
wrist swelling with repetitive wrist motion and that he was 
eventually discharged from a VA work program because the 
heavy labor caused pain and swelling in his wrist and hand.  

On September 2005 VA examination, it was noted that the 
veteran had new and worsening carpal tunnel symptoms and was 
using a brace.  It was also noted that the veteran had severe 
tenosynovitis.  He reported that the brace no longer helped, 
and complained of wrist pain, but denied stiffness, weakness, 
and inflammation.  Active right wrist dorsiflexion was to 70 
degrees with pain beginning at 50 degrees.  Active palmar 
flexion was to 80 degrees with pain beginning at 60 degrees.  
There was no evidence of additional limitation of motion with 
repetitive use; however, activity that required repetitive 
use of the hand caused significant pain.

On September 2006 VA examination, the veteran reported that 
there had been no change in his right wrist ganglion cyst and 
that he wore a brace for physical labor.  He complained of 
wrist stiffness and weakness.  Active right wrist 
dorsiflexion was to 55 degrees with pain beginning at the end 
range.  Passive dorsiflexion was to 70 degrees with pain 
beginning at 55 degrees.  Pain with repetitive use limited 
motion to 50 degrees.  Active and passive palmar flexion was 
to 82 degrees with pain beginning at 60 degrees.  Motion was 
limited to 65 degrees due to pain with repetitive use.  There 
was no evidence of ankylosis.  The examiner noted a firm, 
soft tissue prominence on the dorsal aspect of the right 
wrist measuring 1.4 x 1.3 cm.  

On June 2007 VA examination, the veteran reported that he had 
progressive right wrist pain and that over the years the 
region of the ganglion cyst became hard.  He also reported 
that he had right wrist symptoms that were unrelated to the 
ganglion cyst and they included weakness and finger numbness 
and tingling.  He indicated that he had not worked since 
1997-1998, and that other problems had contributed to his 
inability to work.  The veteran's severe right wrist 
tenosynovitis was found to contribute to his severe pain, 
decreased wrist range of motion, and tenderness to palpation.  
He still wore wrist braces for any heavy lifting.  
Objectively, there was evidence of a firm, hard protuberance 
on the dorsal aspect of the right wrist that measured 1.4 x 
1.4 cm. in its greatest diameter.  The region was tender and 
dorsiflexion was limited to 45 degrees due to pain while 
plantar flexion was limited to 65 degrees due to pain.  There 
was no additional limitation due to pain, weakness, 
fatigability, or lack of endurance with repetitive motion.  
The examiner commented that the veteran had symptoms of right 
wrist pain that limited his ability to use his wrist and that 
this was partially attributed to his right ganglion cyst and 
partially due to carpel tunnel syndrome and severe 
tenosynovitis.

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran's right wrist ganglion cyst is rated by analogy 
to Code 5215 (based on limitation of motion of the wrist).  
Dorsiflexion of either wrist to less than 15 degrees or 
palmar flexion limited in line with the forearm warrants a 
maximum 10 percent rating.  See 38 C.F.R. § 4.71a.  As the 
veteran's right wrist disability is already rated at the 
maximum provided Code 5215, we must look to other potentially 
applicable codes to see if an increase under any such code is 
warranted.  Code 5214 provides for higher ratings based on 
ankylosis of the wrist.  38 C.F.R. § 4.71a.  

Significantly, the record reflects that the veteran has 
fairly substantial co-existing nonservice-connected 
disabilities of the right wrist, including carpal tunnel and 
severe tenosynovitis, and that some of his wrist symptoms are 
due to such nonservice-connected disabilities (impairment due 
to co-existing nonservice-connected disability may not be 
considered in rating the service-connected disorder).  While 
the record does not include a medical opinion delineating 
what portion of the veteran's right wrist disability is due 
to his service connected ganglion cyst, and what portion is 
related to the co-existing nonservice-connected disabilities, 
the absence of such opinion is not critical, because even if 
we were to concede that all right wrist symptoms/impairment 
shown are due to the service connected ganglion cyst, there 
would be insufficient impairment to meet the criteria for the 
next higher schedular rating possible (under Code 5214 for 
ankylosis of the wrist).  Right wrist impairment of such 
severity simply is not shown, and Code 5214 criteria do not 
apply.  

While an increase may be granted for any distinct period 
during which the criteria for the next higher (30 percent) 
rating (for ankylosis) were met, such impairment has not been 
shown at any time during the appeal period.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As the veteran's right wrist disability is rated at the 
maximum schedular rating under Code 5215, the Board must also 
consider whether referral for extraschedular consideration 
(under 38 C.F.R. § 3.321) is indicated.  The record does not 
show that disability due to the right wrist ganglion cyst has 
caused marked interference with employment or required 
frequent hospitalization, or involved any other factors of 
such gravity that would render the regular schedular criteria 
inadequate.  Consequently, the Board finds that referral for 
extraschedular consideration is not warranted.

The preponderance of the evidence is against this claim, and 
it must be denied.
ORDER

A rating in excess of 10 percent for a right wrist ganglion 
cyst is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


